THOMAS, J.
(1) When the contract of the parties provides no method of enforcing or foreclosing a lien, a court of equity in the exercise of its original jurisdiction may protect and foreclose such lien. — 1 Pom. Eq. Jur. §§ 165-167; Averyt Drug Co. v. Ely-Robertson-Barlow Drug Co., 194 Ala. 507, 69 South. 931.
(2) Exhibit A is a mortgage on Hahn’s stock or interest in the corporation. — Campbell v. Woodstock I. Co., 83 Ala. 351, 3 South. 369; Gilmer v. Morris, 80 Ala. 78, 60 Am. Rep. 85; Ellington v. Charleston, 51 Ala. 166.
(3) The complainant has the right, under the averments of her bill, to a foreclosure of her lien on the one-half interest in the Plainview Land Company “transferred, set over, and assigned to Mrs. I. E. Boyett as trustee,” by William Hahn. It is averred that this land company is a corporation owne'd in equal parts by J. Standish Clark and William Hahn; and until the foreclosure by complainant of her lien on Hahn’s interest and stock in the corporation, and her purchase of the same at such foreclosure, complainant has no right of participation in the governmental affairs of the corporation, to the exclusion of. William Hahn.
If the prayer for relief, under the averments of the bill, were ' for a foreclosure of her lien on Hahn’s interest or stock in the corporation, and not for a dissolution of the corporation and a sale of its assets for division, such relief might be had.
Complainant, must first have a foreclosure of her lien, after which, if she becomes the purchaser of Hahn’s interest, the right to a participation in the affairs of the corporation will be accorded to her as such purchaser.
It results that respondents’ demurrer No. 5 to the bill as originally filed (No. 7 to the bill as last amended) was properly sustained; and the decree of the chancellor is accordingly affirmed.
Affirmed.
Anderson, C. J., and Mayfield and Somerville, JJ., concur.